DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of October 23, 2020.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment after final action and remarks, filed on October 23, 2020, have been noted.

Priority:  09/22/2014
Status of Claims:  Claims 1 – 27 are pending.  Claims 1, 10, 19 have been AMENDED.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for processing transactions, implementing batch auction trading in an electronic market, receiving a plurality of electronic messages, messages comprising an order to trade a financial instrument, having an associated first action, forwarding the message, specifying a particular time, comprises data representative of an event and a second action, executing the first action, detecting data representative of the event, executing the second action, and messages being sent for forwarding to the electronic market.  The limitations of processing transactions, implementing batch auction trading in an electronic market, receiving, comprising, forwarding, specifying, executing, detecting, and messages being sent for forwarding to the electronic market under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a system, and a processor to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 38 – 40, 94 – 102 and 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with processing transactions, implementing batch auction trading in an electronic market, receiving, comprising, forwarding, specifying, executing, detecting, and messages being sent for forwarding to the electronic market is not an inventive concept.
Independent system Claim 10, and independent product Claim 19, are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 10 and 19 are substantially similar to process Claim 1. 
Claims 11 – 18 and 20 – 27, dependent from Claims 10 and 19, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 
Therefore, Claims 1 – 27 are rejected under 35 U.S.C. 101.  Claims 1 – 27 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered and found not persuasive, in-part.
The amendments to the claims have been entered.
Applicant has amended Claim 10 to overcome an Examiner’s objection as to an apparent typo regarding “memory”, with adjustment of language identifying a buffer memory.  The Examiner’s objection of Claim 10 as to the apparent typo, is withdrawn.
Applicant has amended independent Claims 1, 10 and 19 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, processing transactions and batch auction trading remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.

Applicant’s reference to preemption is unpersuasive because the absence of preemption alone is not determinative of patent eligibility.
Applicant’s citation of McRO is unpersuasive because the claims at issue in McRO are readily distinguishable over the instant claims.  In McRO the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted technological improvement over existing, manual 3-D animation techniques.  The invention in McRO was a technological solution to a technological problem, involving automatically animating characters rather than using conventional animation techniques.  In contrast, the instant claims, which do not involve animation technique, provide a generically computer-implemented solution to a business-related or economic problem, and are thus incomparable to the claims at issue in McRO.
Applicant’s citation of Berkheimer is unpersuasive because the application of well-understood, routine, and conventional, as a single test, is not determinative of patent eligibility.  Additionally, certain computer functions such as storing and retrieving information in memory (OIP Tech), and receiving or transmitting data over a network (BuySAFE) have conditionally been recognized as being routine and conventional.
Claims 1, 10 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 10 and 19, along with claims dependent from Claims 1, 10 and 19, remain directed to an abstract idea (i.e., methods of organizing 
Applicant’s arguments regarding the amended claims and 35 U.S.C. 103 are found persuasive and the 35 U.S.C. 103 rejection has been withdrawn.

Non-Obvious Subject Matter over prior art of Record (USC 103)
Based on the closest prior art of record, claims 1, 10 and 19 are non-obvious under USC 103 over prior art of record (see paper number 202007209 & PTO 892), particularly, the limitation(s) – regarding processing transactions in a system which implements a batch auction trading system of an electronic market using electronic messages, comprising receiving into a buffer memory by a processor coupled therewith during one of a plurality of designated periods of time each having a beginning time and an ending time, a plurality of electronic messages, each of the plurality of electronic messages comprising an order to trade a financial instrument and further having an associated first action comprising forwarding the message to the electronic market for execution of the order to trade, and at least one of the plurality of electronic messages further comprises a specification of a particular time, subsequent to the time of receipt and between the beginning and ending times of the period of time during which the at least one electronic message was received, at which the first action associated with the at least one electronic message is to be executed, wherein at least one electronic message of the plurality of electronic messages further comprises data representative of an event and a second action, different from the first action, to be executed upon the occurrence of the event prior to the ending time, for those electronic messages of the plurality of electronic messages which comprise a specification of the particular time at which the first action is to be executed, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prassad et al., U.S. 2015/0006350 identifies a plurality of orders, time matching and assignment of instructions based on selected information subject to a counter, actions to be executed such as buy/sell, a duration parameter identifying a designated time period over which an instruction will be valid, and execution of actions within an auction; Eddy et al. U.S. 2015/0006349 identifies parameterized orders, and a participant’s instruction for an order 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
April 19, 2021